Citation Nr: 0508062	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-31 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, characterized as depression.  

2.  Entitlement to service connection for post traumatic 
stress disorder.  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post 
traumatic stress disorder, depression, and a low back 
disability.  He responded by filing a January 2003 Notice of 
Disagreement, and was sent an October 2003 Statement of the 
Case.  He then filed an October 2003 VA Form 9, perfecting 
his appeal of these issues.  In September 2003, he testified 
at a personal hearing before a decision review officer.  He 
also requested, and then subsequently cancelled, a personal 
hearing before a member of the Board.  Accordingly, the Board 
accepts the veteran's Board hearing request as withdrawn.  
38 C.F.R. § 20.704 (2004).  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Credible evidence of a current psychiatric disability, 
obsessive-compulsive disorder, resulting from the veteran's 
military service has been presented.  

3.  Credible evidence has not been presented of a current 
diagnosis of post traumatic stress disorder due to an in-
service stressor.  

4.  The veteran's osteoarthritis of the lumbosacral spine was 
not incurred during military service or within a year 
thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
obsessive-compulsive disorder have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).  

2.  The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

3.  The criteria for the award of service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and January and July 2002 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in West Palm Beach, FL, 
and these records were obtained.  Private medical records 
have been obtained, as indicated by the veteran.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

The Board notes that subsequent to the most recent 
adjudication by the RO of the issues on appeal, the veteran 
submitted additional evidence which had not been considered 
by the RO, the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2004).  However, with this evidence, he 
also submitted a signed waiver of agency of original 
jurisdiction consideration, allowing the Board to review this 
evidence in the first instance.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in October 
2003, in light of the additional development performed 
subsequent to December 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Psychiatric disability

The veteran seeks entitlement to service connection for a 
psychiatric disability, claimed as depression.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  In addition, when certain 
statutorily-specified disabilities, such as psychoses, 
manifest to a compensable degree within a specified time 
period after service separation, service connection for such 
a disability will be presumed.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the disease or 
injury existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

The Board notes first that on the veteran's May 1957 service 
entrance examination report, no response is given under the 
clinical evaluation for a psychiatric abnormality.  
Therefore, he is presumed to have entered service in sound 
condition. Id.  He began seeking treatment for a psychiatric 
disability in July 1957, less than two months after entering 
active military service.  During service, the veteran was 
diagnosed with a schizoid personality disorder following 
treatment and eventual hospitalization for psychiatric 
symptoms.  Military psychiatrists determined that this 
disability existed prior to service and was unchanged 
therein.  

In support of his claim, the veteran has submitted the August 
2004 treatment report of R.A.K., Psy.D.  Dr. K. both examined 
the veteran personally and reviewed his medical history, 
including his service medical records.  Upon completion of 
his examination, Dr. K. concluded that the veteran "did not 
suffer from any diagnosed psychiatric disorder prior to his 
enlistment in the U.S. Army in 1957."  Following the 
veteran's enlistment, he "began to experience symptoms of 
anxiety and depression".  These symptoms continued post-
service, and in the opinion of Dr. K., "[the veteran's] 
current problems are more likely than not directly related to 
the events that occurred during his military service."  Dr. 
K. diagnosed obsessive-compulsive disorder.  

The veteran also underwent a VA psychiatric examination in 
November 2002, at which time his medical history, including 
his service medical records, was reviewed.  After examining 
the veteran and reviewing his medical history, the VA 
physician concluded that "basic training was stressful to 
[the veteran] and it could have precipitated anxiety and/or 
depression."  However, in the doctor's opinion, the record 
did not have sufficient information to allow a definite 
diagnosis in retrospect.  

After considering the preponderance of the evidence, the 
Board finds that the grant of service connection for a 
psychiatric disability, most recently diagnosed as obsessive-
compulsive disorder, is warranted.  The veteran's service 
medical records reflect psychiatric treatment during military 
service, including several weeks' psychiatric 
hospitalization.  While medical examiners at the time 
diagnosed a personality disorder which had preceded the 
veteran's military service, the record does not reflect a 
psychiatric disorder prior to service of such severity as to 
require treatment and/or hospitalization.  Post-service, he 
had intermittent psychiatric treatment, culminating in the 
August 2004 examination by Dr. K., who diagnosed the veteran 
with obsessive-compulsive disorder and attributed this 
disability to military service.  Because the remainder of the 
medical evidence is neutral or inconclusive, and in light of 
the statutory benefit of the doubt doctrine, the Board finds 
that service connection for a psychiatric disorder, diagnosed 
as obsessive-compulsive disorder, is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

II. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2004).  The version 
of the regulation in effect at the time the veteran initially 
filed his claim for service connection for post traumatic 
stress disorder required a "clear" diagnosis of post 
traumatic stress disorder; however, that requirement has 
since been eliminated and, because the current version of the 
regulation is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2003); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that she did 
engage in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran has not claimed combat 
exposure or any specific stressor event, other than that 
stress inherent in standard military training.  Because the 
Board finds the veteran did not participate in combat, 
corroborative evidence must be presented of any claimed in-
service stressors.  

After reviewing the voluminous VA and private treatment 
records, the Board finds no current diagnosis of post 
traumatic stress disorder resulting from an in-service 
stressor.  While the veteran has been diagnosed with several 
psychiatric disabilities, including depression, generalized 
anxiety disorder, and obsessive-compulsive disorder, no 
examiner has suggested the veteran has post traumatic stress 
disorder due to any in-service stressor.  In fact, an August 
2004 private psychiatric report found "no indication of 
[post traumatic stress disorder]".  Overall, the 
preponderance of the evidence is against a finding of post 
traumatic stress disorder due to any in-service stressor; 
therefore, service connection for post traumatic stress 
disorder must be denied.  In the absence of a current 
diagnosis, any claim for service connection must fail.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran has himself suggested he has post traumatic 
stress disorder as a result of an in-service stressor event; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for post traumatic stress disorder.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

According to his May 1957 service entrance medical 
examination, the veteran had no disabilities of the low back 
at the time he entered active military service in May 1957.  
However, he sought treatment for back pain in June 1957, at 
which time a muscle strain was diagnosed.  He was given 
medication and light duty.  He did not report back pain again 
until October 1957, when he reported headaches, backache, 
myalgia, and a cough.  Influenza was diagnosed.  The veteran 
was discharged from service in November 1957, but no service 
separation examination is of record.  

Following service, the veteran did not seek treatment for a 
back disability for many years, until the mid-1970's.  In 
October 1975 he was seen by a private physician, reporting 
occasionally severe low back pain.  On physical examination 
his range of motion of the lumbosacral spine was good, 
without tenderness or neurological impairment.  Straight leg 
raising and Babinski's tests were also negative.  X-rays of 
the low back revealed a normal lumbosacral spine.  

Thereafter, the veteran has been treated on several occasions 
by private and VA medical personnel, and osteoarthritis of 
his lumbosacral spine has been diagnosed.  However, no 
examiner has indicated the veteran's current osteoarthritis 
was initially incurred during active military service, or 
within a year thereafter.  Also, no examiner has suggested 
his osteoarthritis is the result of a disease or injury 
incurred during military service.  Although the veteran twice 
reported back pain during military service, he was diagnosed 
only with a muscle strain and influenza, and subsequent to 
service, he did not seek treatment for a back disability for 
many years.  On examination in 1975, his back was without 
objective clinical findings, and his x-rays revealed a normal 
lumbosacral spine.  Based on these facts, the Board finds the 
preponderance of the evidence to be against the veteran's 
claim for service connection for a low back disability, as 
his current osteoarthritis was not incurred during military 
service, or manifested within a year thereafter.  

The veteran has himself suggested his current low back 
disability began during active military service; however, as 
a layperson, his statements regarding medical etiology, 
causation, and diagnosis are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds that service connection for a 
low back disability must be denied, as no current low back 
disability was incurred during military service, or within a 
year thereafter.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

Entitlement to service connection for obsessive-compulsive 
disorder is granted.  

Entitlement to service connection for post traumatic stress 
disorder is denied.  

Entitlement to service connection for a low back disability 
is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


